            Case 2:20-cv-03491-CDJ Document 6 Filed 01/28/21 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

THERMUTHIS LEE,                            :
    Plaintiff,                             :
                                           :
       v.                                  :      CIVIL ACTION NO. 20-CV-3491
                                           :
HUD, et al.,                               :
      Defendants.                          :

                                          ORDER

       AND NOW, this 28th day of January, 2021, upon consideration of Plaintiff Thermuthis

Lee’s Application to Proceed In Forma Pauperis (ECF No. 1), pro se Complaint (ECF No. 2),

and Motion to Join Additional Defendants (ECF No. 4), it is ORDERED that:

       1.      Leave to proceed in forma pauperis is GRANTED pursuant to 28 U.S.C. § 1915.

       2.      The Complaint is DEEMED filed.

       3.      Lee’s Complaint is DISMISSED WITH PREJUDICE for the reasons set forth

in the Court’s Memorandum.

       4.      The Motion to Join Additional Defendants is DENIED WITHOUT

PREJUDICE as set forth in the Court’s Memorandum.

       5.      The Clerk of Court shall CLOSE this case.

                                           BY THE COURT:

                                           /s/ C. Darnell Jones, II
                                           C. Darnell Jones, II J.
